UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CHRISTOPHER BARKSDALE, )
)
Plaintiff’ l Case: 1:16-cv-O112O Jury Demand
) Assigned T0 : Unassigned
v- § Assign_ mate ; 6/15/2016
Descri tion: Pr S G .C` `|
UNITED STATES oF AMERIcA,ezaL, ) p 0 e en 'V' (F De°k)
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and

his pro se civil complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff is a pro se litigant who is not now a prisoner. His claims appear to arise from
the disposition of civil actions brought in the United States District Court for the Northern
District of Ohio by application of 28 U.S.C. § l9l5, see generally Compl. 1111 35-40, and local
court rules, see, e.g., ia'. 1 46, without issuing summonses, serving the defendants, or affording
him an opportunity to amend his pleadings, see, e.g., id. 1[1] 77, ll5. Insofar as plaintiff demands
damages, see id. 11 249, for injuries allegedly sustained as a result of the court’s rulings, see ia’. 111
202-16, his claims fail. No federal district court has the authority to review the decision of
another federal district court. See, e.g., Klayman v. Kollar-Kotelly, No. 12-5340, 2013 WL
2395909, at *l (D.C. Cir. May 20, 2013) (per curiam) ("[T]his court has concluded that
one district court does not have jurisdiction to review the decisions of another district court or
federal appellate court . . . or to take disciplinary action against other federal judges . . , .”); .'/ones

v. Supreme Court of the United States, 405 F. App’x 508 (D.C. Cir. 2010) (per curiam) ("The

district court properly held that it lacked jurisdiction to review decisions of the United States
Supreme Court, . . . federal appellate courts, . . . or other district courts . . . ."); Mullis v. U.S.

Bankruptcy Court for the District of Nevada, 828 F.2d 1385, 1393 (9th Cir. 1987) (noting that

"[a] district court lacks authority to issue a writ of mandamus to another district court")

An Order is issued separately.

// 41 §
DATE; g //3//5 ”"’""" » 1 /’_.__,
' United States District Ju ge